Citation Nr: 0918623	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-16 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
irritable bowel syndrome with colon polyps.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
diverticulosis.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals, medial meniscectomy of the right knee.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for post-vagotomy 
syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1941 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

Additional evidence was associated with the claims file after 
the issuance of the May 2006 supplemental statement of the 
case.  This evidence is duplicative, cumulative, and 
redundant of evidence previously considered by the RO.  
Therefore, the Board finds it unnecessary to solicit a waiver 
of the Veteran's right to have this evidence initially 
reviewed by the RO or to remand the evidence to the RO for an 
initial review.  38 C.F.R. § 20.1304(c) (2008).

The issue of entitlement to service connection for post-
vagotomy syndrome is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The March 2003 RO decision that denied service connection 
for irritable bowel syndrome with colon polyps and 
diverticulosis is final. 

2.  The evidence received since the March 2003 RO decision is 
duplicative, cumulative, and redundant and does not relate to 
an unestablished fact necessary to substantiate the claims of 
entitlement to service connection for irritable bowel 
syndrome with colon polyps and diverticulosis.

3.  The May 2003 RO decision that declined to reopen a 
previously denied claim of entitlement to service connection 
for residuals, medial meniscectomy of the right knee is 
final. 

4.  The evidence received since the May 2003 RO decision is 
duplicative, cumulative, and redundant and does not relate to 
an unestablished fact necessary to substantiate the claim of 
entitlement to service connection for residuals, medial 
meniscectomy of the right knee.

5.  No stressor event related to combat or an incident of 
military service has been claimed, and the Veteran is not 
currently diagnosed with PTSD.


CONCLUSIONS OF LAW

1.  Evidence received since the final March 2003 RO decision, 
which denied a claim of entitlement to service connection for 
irritable bowel syndrome with colon polyps, is not new and 
material, and thus the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  Evidence received since the final March 2003 RO decision, 
which denied a claim of entitlement to service connection for 
diverticulosis, is not new and material, and thus the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).

3.  Evidence received since the final May 2003 RO decision, 
which declined to reopen a previously disallowed claim of 
entitlement to service connection for residuals, medial 
meniscectomy of the right knee, is not new and material, and 
thus the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008).

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a June 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  

The Board notes that in claims to reopen, the duty to notify 
requires that the Secretary look at the bases for the denial 
in the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). The 
June 2003 notice letter sufficiently complies with the 
holding of the Court in Kent given the facts of this case.  
In particular, the letter specifically informed the Veteran 
of the type of evidence that was lacking in the prior denials 
and of the type of evidence that was necessary to reopen the 
claims.  While the notice letter referenced the wrong rating 
decisions as the 'last final denial,' the Veteran was 
correctly informed that his claims were previously denied 
because the evidence did not show that the claimed conditions 
began in or were aggravated by service and that the evidence 
submitted was cumulative and redundant of previously 
considered evidence.  Thus, the Veteran was not prejudiced by 
the error.  

Moreover, the Board observes that beginning in 2000, the 
Veteran has thereafter filed multiple claims seeking service 
connection for the same claimed disabilities.  The RO has 
responded in such letters like the July 2000 developmental 
letter which notified the Veteran that he needed to submit 
evidence showing his pre-existing right knee disability was 
permanently aggravated in service.  Also, in an April 2001 
developmental letter, the RO notified the Veteran that he 
needed to submit evidence that showed the claimed stomach 
disabilities were caused by an overdose of Atabrine in 
service and evidence that showed the connection between the 
disabilities and the Atabrine overdose.  The Veteran was 
advised on numerous occasions in prior rating decisions that 
the RO did not dispute that he had the currently claimed 
disabilities, but rather, the issue was whether the currently 
diagnosed disabilities were incurred in or aggravated by his 
military service.  In addition, the criteria for establishing 
entitlement to service connection for the claimed 
disabilities were set forth in the June 2003 notice letter.  
There is no further duty to notify under the VCAA given these 
facts.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, and lay statements.  The Board notes that the 
Veteran has not been afforded a VA examination in response to 
his claim for service connection for PTSD; however, the Board 
finds that no such examination is required in this case.  The 
Veteran has not described an in-service stressful event he 
believes caused PTSD, and there is no medical evidence that 
shows that he has PTSD.  Consequently, VA is under no duty to 
afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  As for the new and 
material evidence claims, VA has no obligation to provide a 
VA examination until new and material evidence has been 
presented, which has not been done in this case.  38 C.F.R. § 
3.159(c)(4)(iii) (2008).

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was a very active 
participant in the claims process, submitting numerous 
medical release forms and evidence as well as providing 
numerous statements on the reasons he believed he was 
entitled to the benefits sought on appeal.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claim for service connection and that 
new and material evidence has not been received in connection 
with the other claims, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.	New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

	1.	Irritable Bowel Syndrome with Colon Polyps and 
Diverticulosis

In a September 2000 rating decision, the RO denied service 
connection for irritable bowel syndrome, diverticulosis, and 
colon polyps on the basis that the claim was not well-
grounded.  The RO noted that the Veteran contended that he 
had a stomach condition that was the result of an overdose of 
Atabrine in service, which was given to combat malaria.  He 
maintained that his stomach had to be pumped and he had 
severe stomach cramps and vomiting.  The RO observed that the 
medical evidence showed the Veteran had a history of 
steatorrhea (malabsorption of fat) but none of the evidence 
showed that it was caused by a drug or linked to service.  
The RO noted that while the medical evidence showed that the 
Veteran had been diagnosed with the claimed disabilities, the 
service medical records were silent for the conditions or any 
stomach disability, and there was no evidence of a link 
between the claimed conditions and the Veteran's military 
service.  In the notice of decision letter dated in September 
2000, the RO advised the Veteran of the denial and enclosed 
VA Form 4107, which explained the Veteran's procedural and 
appeal rights.  The Veteran did not appeal the decision and 
it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2008).  

The Veteran filed another claim in October 2000, referencing 
the September 2000 decision, but expressed no intent to 
appeal the prior determination.  The claim was readjudicated 
on the merits under the VCAA in an April 2002 rating decision 
but denied on the basis that the evidence did not show that 
the claimed stomach conditions were related to service in 
that there was no evidence showing a chronic stomach 
condition in service or that it was the result of an Atabrine 
overdose in service.  In the notice of decision letter dated 
in April 2002, the RO advised the Veteran of the denial and 
enclosed VA Form 4107 but the Veteran did not appeal.  

According to the RO, the Veteran filed another claim on 
August 23, 2002 which the Veteran submitted a duplicate of on 
September 28, 2002.  Again, the Veteran referenced the April 
2002 decision, but expressed no intent to appeal the prior 
determination.  In a December 2002 rating decision, the RO 
denied service connection for irritable bowel syndrome with 
colon polyps and diverticulosis on the basis that while the 
evidence showed that the disorders existed, the evidence did 
not show the disorders occurred in or were caused by service.  
In the notice of decision letter, the RO advised the Veteran 
of the denial and enclosed VA Form 4107 but the Veteran did 
not appeal the decision.  

Information forwarded to the RO from the Veteran's 
congressman in January 2003, was treated as a claim.  In a 
March 2003 rating decision, the RO denied service connection 
for irritable bowel syndrome with colon polyps and 
diverticulosis on the basis that the evidence continued to 
show that this condition was not incurred in or aggravated by 
military service.  The RO noted that the evidence received 
failed to establish any relationship between the current 
condition and any disease or injury during military service.  
In the notice of decision letter dated in March 2003, the RO 
advised the Veteran of the denial and enclosed VA Form 4107 
but the Veteran did not appeal the decision.  

The instant claim was received in May 2003.  The Veteran 
expressed no intent to appeal the prior determination.

The evidence of record at the time of the March 2003 rating 
decision included service treatment records.  The October 
1941 enlistment examination report showed no gastrointestinal 
disorder was identified.  The October 1945 separation 
examination report showed no gastrointestinal disorder was 
identified but a history of a bout with dysentery in 1943 for 
which the Veteran was hospitalized in North Africa was noted.   

Private treatment records dated from August 1981 to May 2001 
showed that in 
December 1991, a flexible sigmoidoscope revealed multiple 
diverticuli.  In April 1993, a colonoscopy revealed extensive 
diverticular disease of the left colon.  A February 1995 
record noted postoperative diagnoses of ascending colon 
polyp, sessile, sigmoid polyp, sessile, and severe 
diverticulosis coli of the left colon.  
An April 1996 record showed assessments included irritable 
bowel syndrome.
A January 2000 record continued to note an assessment of 
diverticulosis coli.

In May 2000, the Veteran provided a statement in which he 
reported that he was treated for stomach problems two weeks 
after his discharge from service in 1945 as well as from 1946 
to 1983.  He maintained that he underwent surgery for stomach 
problems [after service] due to an Atabrine overdose in 
service in North Africa in 1942 and 1943.  He indicated he 
was also treated for stomach problems in 1986 and 1987.  Also 
received in May 2000 was a detailed chronology of events that 
the Veteran reported occurred during his service.  He noted 
that a fellow service member contracted malaria so he and the 
other service members were ordered to take Atabrine, which 
was a substitute for Quinine.  They, however, were given an 
overdose for which the Veteran had to be hospitalized in a 
field hospital.  He then claimed that from the first week 
after he returned home to civilian life to the present time, 
he was "still doctoring from whatever [he] picked up in this 
area at that time."  
The Veteran also submitted photographs.  Other statements in 
May 2000 showed he claimed his stomach had to be pumped upon 
discharge in October 1945.  

Thereafter, he submitted several statements in which he 
reiterated his contentions.
He also submitted lay statements in August 2002 from 
individuals who all note verbatim that they had known the 
Veteran prior to 1941 and through the present.  They all 
noted that the Veteran had no health problems before entering 
service in 1941, but upon discharge through the present, he 
had had to endure medical problems with his digestive system.  

Evidence received subsequent to the March 2003 rating 
decision includes private treatment records dated through to 
2005 which mention a history of colon polyps. 
The Veteran submitted duplicate medical evidence and 
statements and continued to claim he had been treated for 
stomach problems since 1945.  In addition, he submitted 
several new statements in which he reiterated his 
contentions.  In a statement received in April 2003, he 
claimed that his stomach problems actually first occurred in 
the spring of 1942, when the whole ship (U.S.S. Thomas Barry) 
got "sick stomach" and dysentery.  He described that he 
took the overdose of Atabrine in December 1942.  The Veteran 
also provided lists of dates that showed ongoing treatment, 
lists of doctors from whom he received treatment, and lists 
of medications that he was on.  He submitted pharmacy notes 
and insurance claims.  He submitted an October 1941 newspaper 
clipping pertaining to him and a group of draftees set to 
serve in the military and an article concerning the 
Pentagon's evaluation of overseas troops' medical needs.

The additional evidence received after the March 2003 rating 
decision is duplicative, cumulative, and redundant of 
previously considered evidence indicating that the Veteran 
has a history of colon polyps.  The Veteran's current 
contentions are duplicative, cumulative, and redundant of 
previously considered statements from the Veteran that his 
stomach problems are due to an overdose of Atabrine in 
service.  The Veteran also reported on a history of dysentery 
which was already noted in his service separation examination 
report and previously considered by the RO.  

There continues to be no medical evidence that indicates 
irritable bowel syndrome, colon polyps, and diverticulosis 
were incurred in service.  There are no clinical findings 
that suggest the claimed disabilities are etiologically 
related to an incident of the Veteran's military service, 
including dysentery and an overdose of Atabrine.  After 2000, 
the medical records do not even note current diagnoses of 
irritable bowel syndrome, colon polyps, and diverticulosis 
among the Veteran's disabilities.  Consequently, the 
evidence, by itself or when considered in conjunction with 
the evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claims.  
Moreover, the evidence does not raise a reasonable 
possibility of substantiating the claims.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claims of entitlement to service 
connection for irritable bowel syndrome with colon polyps, 
and diverticulosis.


	2.	Residuals, Medial Meniscectomy of the Right Knee

The Veteran's original claim of entitlement to service 
connection for status post medial meniscectomy of the right 
knee was initially denied by the RO in a December 1945 rating 
decision on the basis that the disorder with residual scar 
existed prior to service and was not incurred in or 
aggravated by service.  In the notice of decision letter 
dated in January 1946, the RO advised the Veteran of the 
denial and his appeal rights.  The Veteran did not appeal the 
decision and it became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).  
A March 1946 rating decision showed the denial was continued 
upon review of additional evidence from Sacred Heart Hospital 
dated in January 1946.  A March 1948 rating decision showed 
the denial was continued upon review of additional service 
treatment records.  In a September 2000 rating decision, the 
RO declined to reopen the previously denied claim on the 
basis that the evidence received was cumulative and redundant 
and did not show that the pre-existing right knee disability 
was permanently aggravated in service.  In the notice of 
decision letter dated in September 2000, the RO advised the 
Veteran of the denial and enclosed VA Form 4107 but the 
Veteran did not appeal the decision.  

The Veteran filed another claim in October 2000, referencing 
the September 2000 decision, but expressed no intent to 
appeal the prior determination.  In a December 2002 rating 
decision, the RO denied service connection as while the 
evidence showed that the disorder existed, the evidence did 
not show the disorder occurred in or was caused by service.  
In the notice of decision letter, the RO advised the Veteran 
of the denial and enclosed VA Form 4107 but the Veteran did 
not appeal the decision.  

Information forwarded to the RO from the Veteran's 
congressman in January 2003, was treated as a new claim.  In 
a March 2003 rating decision, the RO declined to reopen the 
previously disallowed claim because the evidence submitted 
was not directly relevant to the issue considered.  In the 
notice of decision letter dated in March 2003, the RO advised 
the Veteran of the denial and enclosed VA Form 4107 but the 
Veteran did not appeal the decision.  

Evidence received in March 2003 was treated as a new claim.  
In a May 2003 rating decision, the RO similarly declined to 
reopen the previously disallowed claim because the evidence 
submitted was not directly relevant to the issue considered.  
In the notice of decision letter dated in May 2003, the RO 
advised the Veteran of the denial and enclosed VA Form 4107 
but the Veteran did not appeal the decision.  

The instant claim was received in May 2003.  The Veteran 
expressed no intent to appeal the prior determination.

The evidence of record at the time of the May 2003 rating 
decision included service treatment records.  The October 
1941 enlistment examination report showed no disability of 
the right knee was identified.  In January 1945, the Veteran 
complained that he had experienced pain in his right knee for 
over a year.  A Board of Medical Officers met.  It was noted 
that the Veteran had a medial meniscectomy of the right knee 
prior to service in 1940.  It was further noted that the 
Veteran was currently a mechanic and that he complained of 
occasional pain in the right knee and that he had great 
difficulty kneeling.  The physical examination revealed a 
scar and hypesthesia of the patella, but no pain, limitation 
of motion, or instability of the knee was demonstrated.  It 
was recommended that the Veteran be reclassified to Class B 
duty but continue in the same job in the present 
organization.  The diagnosis provided was status post medial 
meniscectomy of the right knee, symptomatic.  The October 
1945 separation examination report showed the physical 
examination revealed a scar of the right knee considered 
"NSND" [not significant and nondisabling] and existing 
prior to service.  It was noted that the Veteran was status 
post medial meniscectomy of the right knee with recurrent 
symptoms and that he was "reclassified" in February 1945.  

A Sacred Heart Hospital report dated in January 1946 noted 
that the Veteran was hospitalized in November 1940 for his 
right knee during which time he underwent removal of a 
foreign body and semi-lunar cartilage.  The current x-ray 
revealed osteochondritis dissecans.  The Veteran underwent 
removal of a foreign body and internal cartilage.  The final 
diagnosis was osteochondritis dissecans of the right knee.  

Private treatment records dated from August 1981 to May 2001 
showed that in May 1985, x-rays of the right knee revealed 
degenerative changes.  In January 1987, it was noted that the 
Veteran's right knee was symptomatic.  A discharge summary 
included the diagnosis of acute gouty arthritis of the right 
knee.  Records dated in April 1987, January 1989, October 
1994, and February 1996, noted complaints in association with 
the right knee.  In February 2000, it was noted that the 
Veteran had acute cellulitis of the right knee with evidence 
of chondrocalcinosis and secondary degenerative disease.  It 
was noted that this most likely represented a pseudogout 
attack.  A December 2000 record noted that the Veteran was 
status post arthrocentesis [synovial fluid aspiration] of the 
right knee.  

In statements provided in May 2000, the Veteran reported that 
he was treated for knee problems from 1946 to 1983 as well as 
in 1986 and 1987.  He contended that his right knee was 
service connected on account of his performance of service 
duties.  He explained that his right knee was aggravated in 
service from "forced marches" and continued to be painful 
to the present time.  He indicated that occasionally fluid 
from his knee was required to be tapped.  

The Veteran submitted lay statements in August 2002 from 
individuals who all note verbatim that they had known the 
Veteran prior to 1941 and through the present.  They all 
noted that the Veteran had no health problems before entering 
service in 1941, but upon discharge through the present, he 
had had to endure medical problems with his knee.  

Private treatment records, including records from Good 
Shepherd Specialty Hospital and LeHigh Valley Hospital, dated 
from June 2002 to July 2002 noted that the Veteran had 
undergone knee aspirations and that his knee continued to 
cause him some pain but that he was able to ambulate with the 
assistance of a walker. 

In a statement received in April 2003, the Veteran further 
described that in the summer of 1942, he was forced to go on 
a 100 mile hike which resulted in the onset of his right knee 
problems.  

Evidence received subsequent to the May 2003 rating decision 
includes duplicate medical evidence, including service 
treatment records, and statements.  In addition, the Veteran 
submitted several new statements in which he reiterated his 
contentions.  The Veteran also provided lists of dates that 
showed ongoing treatment, lists of doctors from whom he 
received treatment, and lists of medications that he was on.  
He submitted pharmacy notes and insurance claims.  

In a March 2001 letter, Dr. K.M. noted that the Veteran had 
advanced osteoarthritis of the right knee with a gait 
abnormality.  Records dated from June 2002 to October 2003 
from Dr. S.S. show that in June 2002, it was noted that the 
Veteran was hospitalized recently for "quite some time" for 
knee problems and an infection.  Records from the McNealus 
Group dated from December 2003 to January 2004 note a history 
of pseudogout in 1996 and 2000, which required aspiration of 
fluid from the right knee.  Records dated from December 2003 
to January 2004 from LeHigh Valley High Hospital note a 
history of knee surgery.  Records from Dr. J.P. dated from 
January 2004 to March 2004 note a history of knee surgery.  

The additional evidence received after the May 2003 rating 
decision is duplicative, cumulative, and redundant of 
previously considered evidence indicating that the Veteran 
has ongoing problems with his right knee.  The Veteran's 
current contentions are duplicative, cumulative, and 
redundant of previously considered statements from the 
Veteran that his right knee disability is related to service.  
There continues to be no medical evidence that the Veteran's 
pre-existing right knee disability manifested by medial 
meniscectomy of the right knee was aggravated or permanently 
worsened in service.  Rather, the clinical findings show 
post-service manifestation of osteoarthritis and gout attacks 
of the right knee, which were conditions previously 
considered by the RO.  Consequently, the evidence, by itself 
or when considered in conjunction with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim.  Moreover, the 
evidence does not raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board must find 
that new and material evidence has not been received to 
reopen the claim of entitlement to service connection for 
residuals, medial meniscectomy of the right knee.

II.	Service Connection - PTSD 

The Veteran did not specifically file a claim of entitlement 
to service connection for PTSD.  Rather, the RO inferred this 
issue from a statement the Veteran submitted 
in April 2003, in which he commented that he lived with 
nightmares and flashbacks from reliving being in a bomb 
crater filled with rats.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that a veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of a veteran's service, a veteran's lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether a 
veteran "engaged in combat with the enemy."  See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Service department evidence that a 
veteran engaged in combat or that a veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).

Where a determination is made that a veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, a veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies a 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The DD Form 214 shows the Veteran participated in campaigns 
in "Rome-Arno Rhineland Central Europe."  It was noted that 
he was awarded medals including the American Defense Campaign 
Medal, European African Middle Eastern Campaign Medal with 
three Bronze Service Stars, and the World War II Victory 
Medal.  
In addition, according to a December 1994 letter from Mack 
Trucks, the Veteran was awarded a D-Day commemorative 
medallion.  A U.S. Army Support Activity report of October 
1996 noted the Veteran was awarded a Silver Service Star with 
a Germany clasp.  The Veteran was also awarded the Medal of 
the Jubilee of Liberty by his congressman (through 
authorization of the Governor of Normandy) for his 
participation in the Normandy invasion from June 1944 to 
August 1944.  The DD Form 214 further indicates that the 
Veteran's last unit of assignment was with Company A 237th 
Engineer Combat Battalion while service treatment records 
note he was previously attached to the 470th Engineer 
Maintenance Company in 1944 and 1945.  His military 
occupational specialty was noted as a tractor mechanic. 

Private treatment records dated from 1981 to 2005 only note 
an impression of mild anxiety neurosis in January 1986.  The 
context of the diagnosis is not clear but an April 1987 
discharge summary includes the diagnosis of "cardiac phobia 
and chronic anxiety." Thereafter, an April 2000 record only 
noted that the Veteran was depressed concerning an inability 
to eat following insertion of a Hickman Catheter.  No other 
psychiatric complaints are documented in the treatment 
records. 

In the VA stressor statement provided in July 2003, the 
Veteran described no stressful event.  Rather, he reiterated 
his contentions concerning his belief that his stomach and 
right knee problems were related to service.  

The evidence suggests that the Veteran "engaged in combat 
with the enemy" for VA purposes, but the Veteran has not 
claimed any stressors related to combat or any stressors 
related to his military service.  The medical evidence also 
shows that he has never been diagnosed with PTSD, and he is 
not currently diagnosed with a chronic acquired psychiatric 
disability manifested by anxiety or depression.  Therefore, 
service connection for PTSD is not warranted.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's PTSD claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for irritable 
bowel syndrome with colon polyps, the appeal is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for 
diverticulosis, the appeal is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for residuals, 
medial meniscectomy of the right knee, the appeal is denied.

Service connection for PTSD is denied.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim for 
service connection of post-vagotomy syndrome.

As discussed above, the Veteran primarily contends that his 
stomach problems are due to an overdose of Atabrine in 
service.  While not specifically noted in the Veteran's 
service treatment records, the Veteran's contention that he 
was ordered to take Atabrine as a preventive measure against 
contracting malaria was consistent with service in North 
Africa during World War II.  

The October 1945 separation examination report notes a 
history of a bout with dysentery in 1943 for which the 
Veteran was hospitalized in North Africa.  Private treatment 
records include a March 1982 record that noted the Veteran 
reported on a past surgical history of repair of hiatal 
hernia in 1964.  A January 1986 record noted that the Veteran 
complained that he had had chronic diarrhea for the past 20 
years, and in January 1987, the Veteran maintained that he 
had had loose stools since his hiatal hernia.  A January 1989 
record noted a surgical history of hernia repair in 1969.  A 
June 1994 report showed that the Veteran reported that while 
he was stationed in Africa and southern Europe, he developed 
dysentery and since then, he had experienced recurrent 
gastrointestinal problems which the examiner noted had eluded 
diagnosis and never fully responded to any treatment.  The 
examiner provided no additional comment on the Veteran's 
theory on the etiology of his gastrointestinal problems.  

Records dated in February 2000 noted that the Veteran had a 
past medical history for status post hiatal hernia repair in 
1978.  At the current exam, he underwent an upper endoscopy.  
Postoperative diagnoses included questionable pyloroplasty or 
anastomosis to the small bowel, anastomotic or pyloroplastic 
area biopsied, and large hiatal hernia.  Records dated in 
March 2000 noted that the Veteran was status post hiatal 
hernia repair with possible gastric resection in 1978.  A 
final discharge diagnosis of probable dumping syndrome was 
noted and administration of TPN [total parenteral nutrition] 
was felt to be appropriate.  An examiner explained that the 
Veteran had a history of hernia repair with possible 
pyloroplasty and vagotomy in 1978 but the records from 1978 
were no longer available.  The Veteran was fitted for a 
Hickman catheter in preparation for permanent TPN for chronic 
malnutrition and dumping syndrome.   

In a March 2000 letter, Dr. M.U. noted that the Veteran was 
evaluated for progressive weight loss, weakness, and 
diarrhea.  Dr. M.U. indicated that these symptoms were 
originally felt to be a possible malabsorption syndrome, but 
an extensive evaluation suggested that this was, in all 
likelihood, a dumping syndrome related to prior gastric 
surgery.  Dr. M.U. noted however that the surgery was done in 
1978 and the records were irretrievable.  Dr. M.U. suspected 
that at the time of the surgery, the Veteran had a vagotomy, 
pyloroplasty, and hiatal hernia repair, and his dumping 
syndrome was related to the vagotomy.  It had been constant 
since 1979 or 1980 but exacerbated in the last two years, 
associated with weakness and profound weight loss.  In a May 
2000 letter, Dr. S.H. noted that the Veteran reported on a 
history of an overdose of Atabrine and hiatal hernia repair 
in 1966.  Dr. S.H. provided no additional comment on the 
Veteran's theory on the etiology of his gastrointestinal 
problems.  A February 2001 record noted a final discharge 
diagnosis of post-vagotomy dumping syndrome with resultant 
diarrhea requiring TPN.  In a December 2002 letter, Dr. J.P. 
reported that the Veteran suffered from post-vagotomy 
syndrome which required lifelong TPN delivered by a Hickman 
catheter.  Records from the McNealus Group dated from 
December 2003 to January 2004 noted that the Veteran had a 
chronic indwelling Hickman catheter for TPN for "hereditary 
intestinal lymphangiectasia."  Thereafter, in a November 
2004 letter, Dr. M.U. noted that the Veteran had several 
problems that included hiatal hernia, severe post vagotomy 
dumping syndrome with profound resultant diarrhea, weight 
loss, and inability to maintain nutrition on oral 
medications, and intestinal lymph angiectasia.  

The Board observes that a "vagotomy" is just a medical 
procedure.  The Veteran is seeking service connection for 
post-vagotomy syndrome which treating physicians have 
indicated is a dumping syndrome requiring TPN.  Treatment 
records indicate the vagotomy was performed in connection 
with a post service hiatal hernia repair(s).  Dr. M.U. 
indicated that it was likely that the Veteran's dumping 
syndrome was related to prior gastric surgery and suspected 
that his dumping syndrome was related to the vagotomy.  
Records from the McNealus group suggest that the Veteran's 
dumping syndrome is related to hereditary intestinal 
lymphangiectasia.  Dr. M.U. noted the diagnosis of intestinal 
lymph angiectasia in a subsequent letter dated in November 
2004.  

Service connection may be granted for diseases of congenital, 
developmental, or familial origin.  38 C.F.R. § 3.303(c) 
(2008); VAOPGCPREC 82-90.  Such disease, by its very nature, 
preexists a claimant's military service, and typically, 
entitlement to service connection turns on the question of 
whether manifestations of the disease in service constituted 
"aggravation" of the condition.  VAOPGCPREC 82-90.  
Intestinal lymphangiectasia is obstruction or malformation of 
the intramucosal lymphatics of the small bowel and symptoms 
include those of malabsorption.  See The MERCK Manual 
(Intestinal Lymphangiectasia, Online Ed.).  As the Veteran's 
symptoms were once thought possibly due to malabsorption 
syndrome but now noted as likely due to dumping syndrome 
related to prior gastric surgery yet with a current co-
existing diagnosis of hereditary intestinal lymphangiectasia, 
a medical opinion is necessary to determine the nature of the 
claimed disability and whether the claimed disability is 
etiologically related to service.  38 U.S.C.A. § 5103A (West 
2002).

Accordingly, the case is REMANDED for the following actions:

1.  Please submit the claims file and a 
copy of this Remand to a 
gastroenterologist for a review and 
opinion on the following questions: 

(a)  Whether it is at least as likely as 
not (50 
percent probability or greater) that any 
dumping syndrome/hereditary intestinal 
lymphangiectasia, the Veteran currently 
suffers from represents a continuing 
chronic disorder that is related to 
incidents of service (to include a bout 
of dysentery or an overdose of Atabrine) 
or was present in service.  

(b)  If there is a 50 percent or better 
probability 
that any dumping syndrome/hereditary 
intestinal lymphangiectasia the Veteran 
suffers from was also present during his 
active service, provide an opinion as to 
whether such disorder clearly existed 
prior to service.

(c)  If the dumping syndrome/hereditary 
intestinal lymphangiectasia clearly 
existed prior to service, did the 
underlying disorder undergo an increase 
in severity during service, or no more 
than an exacerbation of symptoms?  (The 
examiner should consider the bout of 
dysentery and the impact of an overdose 
of Atabrine.)  If there was an increase 
in the severity of the underlying 
disability, provide an opinion on whether 
that increase was due to the natural 
progress of the dumping syndrome/ 
hereditary intestinal lymphangiectasia.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  If 
the examiner determines that an 
examination is necessary to provide the 
requested opinions, one should be 
scheduled.

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


